Citation Nr: 0709279	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  05-17 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for lumbosacral 
strain.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant served on active duty in the United States Navy 
from July 12, 1966, to August 9, 1966.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
the appellant of any further action required on his part.


REMAND

The appellant's claim for service connection for lumbosacral 
strain was last finally denied in January 1972.  At that 
time, the RO indicated that at his June 29, 1966, enlistment 
examination clinical evaluation of the appellant's 
back was negative.  The RO noted that he was seen for 
complaints of back pain in July 1966 after jumping off a 
porch.  He also provided a history of back "trouble."  A 
narrative summary from the Great Lakes Naval Training Center 
shows that the appellant was hospitalized for ten days, 
during which time a diagnosis of an acute and chronic 
lumbosacral strain was provided.  It was also reported that 
the appellant provided a history of being born with a 
congenital vertebral abnormality.  
 
An August 1966 Medical Board's diagnosed old Scheuermann's 
disease and chronic lumbar strain secondary to the 
Scheuermann's disease.  Both were opined to have existed 
prior to enlistment, and to not have been aggravated by 
service.  It was recommended that the appellant be discharged 
from the sick list and transferred to the local separation 
activity.  Notably, a chronological record of medical care 
record shows that the appellant claimed to have been deferred 
from the United States Army two years prior to this 
enlistment after X-rays were taken of his back.  The 
appellant also provided a history of back pain since the age 
of 16 with any activity.  No records, however, of any service 
with the United States Army are of included in the claims 
file.

The appellant provided testimony before the undersigned via a 
video conference hearing in September 2006.  He indicated, as 
noted above, that he had been turned down for induction by 
the Army due to back problems.  He indicated that this 
examination took place in Boston, Massachusetts within a year 
of his July 1966 Navy enlistment.  See pages 16 and 17 of 
hearing transcript (transcript).  He testified that he had 
been drafted into the Army.  See page six of transcript.  
 
As mentioned, a chronological record of medical care shows 
that the appellant claims to have been prevented from joining 
the United States Army two years prior to his enlistment into 
the Navy.  As noted, the evidence of record does not 
presently include any medical records associated with the 
appellant processing into the United States Army.  These 
records may be pertinent to the instant claim.  Therefore, a 
remand is required to attempt to obtain this Army medical 
record from the National Personnel Records Center (NPRC).  If 
no additional records are available, a formal written 
unavailability memorandum must be added to the claims file. 
38 U.S.C.A. § 5103A(b) (West 2002).

Finally, during his September 2006 hearing the appellant 
testified that he had been told by a private physician, Dr. 
"Wardman," who practiced in New Bedford, that he had a back 
disorder which was related to his military service.  See 
pages 20 and 21 of transcript.  The representative claimed 
that a detailed report from this physician, which included a 
magnetic resonance imaging (MRI) test findings, was of 
record.  While a private December 2005 MRI report is of 
record, this report only lists Sergy Wortman as the referring 
physician.  The MRI report itself is signed by another 
physician, and Dr. Wortman's treatment records, to 
particularly include any opinion linking a current back 
disorder to service, are not included in the claims folder.  
As these private medical records may contain information 
critical to the matter at hand, 38 C.F.R. § 3.159(c) (2006) 
mandates that VA assist in obtaining such records.


Accordingly, the case is REMANDED for the following action:

1.  The RO is to contact the NPRC and 
request all available service medical and 
personnel records associated with the 
appellant's processing into the United 
States Army.  This induction processing 
likely occurred in either 1964, 1965, or 
1966.  The RO is to pay particular 
attention to securing records associated 
with an Army induction examination as 
well as any X-rays taken in the course of 
that examination.  If any of the 
pertinent records are not available, or 
if the search for the records yields 
negative results, that fact should 
clearly be documented in the claims file. 
 The appellant is to be notified in 
writing of any records which cannot be 
secured. Because these are Federal 
records, if they cannot be secured, a 
written unavailability memorandum must be 
prepared and added to the claim folder.

2.  After obtaining a signed release form 
from the appellant, the RO should obtain 
copies of any existing medical records 
from Dr. Wortman.  Any records obtained 
should be associated with the other 
evidence in the claim file. Efforts to 
secure these records must continue until 
it is determined in writing that further 
efforts would be futile. Ultimately, if 
the requested records are not available, 
or the search for any such records 
otherwise yields negative results, in 
compliance with the notification mandates 
set out in 38 C.F.R. § 3.159(e), that 
fact should be noted in the appellant's 
claim file, and the appellant and his 
representative so notified in writing.


3.  The RO should then undertake any 
further development deemed necessary 
including, if so warranted, a VA 
examination to determine the etiology of 
any diagnosed low back disorder.  If a 
low back disorder is diagnosed, the 
examiner must offer an opinion addressing 
whether it is at least as likely as not 
(i.e., is there a 50/50 chance) that any 
currently diagnosed low back disorder was 
caused by military service, and/or 
whether any pre-existing back disorder 
(if diagnosed) was aggravated by his 
military service.  A written rationale 
explaining the reasoning behind any 
opinion offered must be provided.

4.  The RO should ensure that the 
requested action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If the ordered action 
is determined to have not been undertaken 
or to have been taken in a deficient 
manner, take appropriate corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5. The RO should then review any 
additional evidence and readjudicate the 
appellant's claim under all appropriate 
statutory and regulatory provisions and 
legal theories.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC) that includes all evidence added 
to the file since the April 2006 SSOC.  


The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified. 
 The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

